Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

35 USC 102 – Claim Rejection
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 7-12, and 14-19 are rejected under 35 U.S.C. 102(a)(2) as being Son et al (US 2015/0109415)
Claim 1:
Son et al (US 2015/0109415) teaches the following subject matter:
a memory; and at least one hardware processor coupled to the memory and comprising instructions that causes the system to perform operations comprising (figure 9 teaches all hardware coupled together such as memory 160):
accessing a data stream at a client device, the data stream comprising depth data (starting 0046 teaches depth camera hand-held user; starting 0048 teaches depth data/depth map generated each time a scan is processed in real-time to reconstruct 3D model)
generating a 3D model based on at least the depth data (starting 0048 teaches use of depth map to reconstructing a 3D model); 
causing display of a presentation of the 3D model at the client device (figure 9 and starting 0057 teaches 3D reconstruction model displayed on screen increase user convenience); 
receiving an input that selects a dimension of the 3D model (figure 9 teaches user input 130 and starting 0107 teaches user input with key input data to control operation such as cross-layer structure to generate 3D model from user input); and 
causing display of a value based on the dimension in response to the input that selects the dimension (starting 0108 teaches upon receipt of request/value for generation of 3D model and output on display as taught in 0109).

Claim 2:
Son et al further teaches the system by: 
accessing a collection of data objects, each data object among the collection of data objects comprising a set of attributes (starting 0051 teaches registers/matches/collection of data object with set of attributes such as overlap depth maps, pose information);
filtering the collection of data objects based on the value and the set of attributes that correspond with each data object among the collection of data objects (starting 0009 teaches use of sensor tracker that matches/filter point cloud data of pervious depth maps such as pose change information, depth)
causing display of a portion of the collection of data objects in response to the filtering the collection of data objects based on the value (starting 0011 teaches visualized of user’s viewpoint, display from the match/filter above).

Claim 3:
Son et al further teaches the system by: 
wherein the receiving the input that selects the dimension of the 3D model includes:
receiving a first input that identifies a first point within the presentation of the 3D model (figure 10 part 10a teaches a first input with first depth camera, where first input would be first points, above teaches generating of 3D model);
receiving a second input that identifies a second point within the presentation of the 3D model (figure 10 part 10b teaches a second input with second depth camera, where second input would be second points, above teaches generating of 3D model);
receiving a third input that identifies a third point within the presentation of the 3D model ((figure 10 part 10n, where n is vies as third, teaches a third input with third depth camera, where third input would be third points, above teaches generating of 3D model);
identifying the dimension based on the first point, the second point, and the third point (figure 9 teaches user input 130 and starting 0107 teaches user input with key input data to control operation such as cross-layer structure to generate 3D model from user input)
generating the value based on the dimension (starting 0108 teaches upon receipt of request for generation of 3D model and output on display as taught in 0109).

Claim 4:
Son et al further teaches the system by: 
wherein the data stream comprises the depth data and image data, and the instructions further comprise:
identifying an object depicted in the data stream based on the image data (starting 0045   teaches depth camera designed to capture various object such as stationary object such as walls or dynamic object such as human or animals, where designed is view as specify design to identify the listed objects);
presenting a set of dimensions based on the object, the set of dimensions including the dimension (starting 0009 teaches matches, to a set dimension, by means of point cloud data from previous pose, depth and change information); and
receiving the input that selects the dimension from among the set of dimensions via the client device (figure 9 teaches user input 130 and starting 0107 teaches user input with key input data to control operation such as cross-layer structure to generate 3D model from user input).



Son et al further teaches the system by: 
wherein the causing display of the value based on the dimension in response to the input that selects the dimension includes:
calculating the value based on the depth data (starting 0108 teaches upon receipt of request/value for generation of 3D model and output on display as taught in 0109).

Claim 7:
Son et al further teaches the system by: 
wherein the receiving the input that selects the dimension of the 3D model includes (starting 0048 teaches receives/input depth map generated each time the depth camera for reconstruction of 3D model):
presenting an indication of the dimension at a position in the presentation of the 3D model at the client device (starting 0048 further teaches registration of pose, position and orientation extracted from each depth map that are used to generated to 3D model; starting 0076 further teaches position by means of coordinate axis with the reconstructed 3D model).

Claim 8:
Son et al (US 2015/0109415) teaches the following subject matter in the matter of the method by means of the flowcharts staring figures 1-7 and their support paragraphs:
accessing a data stream at a client device, the data stream comprising depth data (starting 0046 teaches depth camera hand-held user; starting 0048 teaches depth data/depth map generated each time a scan is processed in real-time to reconstruct 3D model);
generating a 3D model based on at least the depth data (starting 0048 teaches use of depth map to reconstructing a 3D model); 
causing display of a presentation of the 3D model at the client device (figure 9 and starting 0057 teaches 3D reconstruction model displayed on screen increase user convenience); 
receiving an input that selects a dimension of the 3D model (figure 9 teaches user input 130 and starting 0107 teaches user input with key input data to control operation such as cross-layer structure to generate 3D model from user input); and 
causing display of a value based on the dimension in response to the input that selects the dimension (starting 0108 teaches upon receipt of request/value for generation of 3D model and output on display as taught in 0109).

Claim 9:
Son et al further teaches the method by: 
accessing a collection of data objects, each data object among the collection of data objects comprising a set of attributes (starting 0051 teaches registers/matches/collection of data object with set of attributes such as overlap depth maps, pose information)
filtering the collection of data objects based on the value and the set of attributes that correspond with each data object among the collection of data objects (starting 0009 teaches use of sensor tracker that matches/filter point cloud data of pervious depth maps such as pose change information, depth); and
causing display of a portion of the collection of data objects in response to the filtering the collection of data objects based on the value (starting 0011 teaches visualized of user’s viewpoint, display from the match/filter above).

Claim 10:
Son et al further teaches the method by: 
wherein the method further comprises: 
receiving a first input that identifies a first point within the presentation of the 3D model (figure 10 part 10a teaches a first input with first depth camera, where first input would be first points, above teaches generating of 3D model);
receiving a second input that identifies a second point within the presentation of the 3D model (figure 10 part 10b teaches a second input with second depth camera, where second input would be second points, above teaches generating of 3D model);
receiving a third input that identifies a third point within the presentation of the 3D model ((figure 10 part 10n, where n is vies as third, teaches a third input with third depth camera, where third input would be third points, above teaches generating of 3D model)
identifying the dimension based on the first point, the second point, and the third point (figure 9 teaches user input 130 and starting 0107 teaches user input with key input data to control operation such as cross-layer structure to generate 3D model from user input); and
generating the value based on the dimension (starting 0108 teaches upon receipt of request for generation of 3D model and output on display as taught in 0109).

Claim 11:
Son et al further teaches the method by: 
wherein the method further comprises: 
identifying an object depicted in the data stream based on the image data (starting 0045   teaches depth camera designed to capture various object such as stationary object such as walls or dynamic object such as human or animals, where designed is view as specify design to identify the listed objects);
presenting a set of dimensions based on the object, the set of dimensions including the dimension (starting 0009 teaches matches, to a set dimension, by means of point cloud data from previous pose, depth and change information); and
receiving the input that selects the dimension from among the set of dimensions via the client device (figure 9 teaches user input 130 and starting 0107 teaches user input with key input data to control operation such as cross-layer structure to generate 3D model from user input).

Claim 12:
Son et al further teaches the method by: 
wherein the causing display of the value based on the dimension in response to the input that selects the dimension includes:
calculating the value based on the depth data (starting 0108 teaches upon receipt of request/value for generation of 3D model and output on display as taught in 0109).

Claim 14:
Son et al further teaches the method by: 
wherein the receiving the input that selects the dimension of the 3D model includes (starting 0048 teaches receives/input depth map generated each time the depth camera for reconstruction of 3D model):
presenting an indication of the dimension at a position in the presentation of the 3D model at the client device (starting 0048 further teaches registration of pose, position and orientation extracted from each depth map that are used to generated to 3D model; starting 0076 further teaches position by means of coordinate axis with the reconstructed 3D model).



Son et al (US 2015/0109415) teaches the following subject matter of the non-transitory machine-readable storage medium starting 0117 listing medium that are non-transitory machine-readable storage:
accessing a data stream at a client device, the data stream comprising depth data (starting 0046 teaches depth camera hand-held user; starting 0048 teaches depth data/depth map generated each time a scan is processed in real-time to reconstruct 3D model);
generating a 3D model based on at least the depth data (starting 0048 teaches use of depth map to reconstructing a 3D model); 
causing display of a presentation of the 3D model at the client device (figure 9 and starting 0057 teaches 3D reconstruction model displayed on screen increase user convenience); 
receiving an input that selects a dimension of the 3D model (figure 9 teaches user input 130 and starting 0107 teaches user input with key input data to control operation such as cross-layer structure to generate 3D model from user input); and 
causing display of a value based on the dimension in response to the input that selects the dimension (starting 0108 teaches upon receipt of request/value for generation of 3D model and output on display as taught in 0109).




Son et al further teaches the non-transitory machine-readable storage medium:
accessing a collection of data objects, each data object among the collection of data objects comprising a set of attributes (starting 0051 teaches registers/matches/collection of data object with set of attributes such as overlap depth maps, pose information);
filtering the collection of data objects based on the value and the set of attributes that correspond with each data object among the collection of data objects (starting 0009 teaches use of sensor tracker that matches/filter point cloud data of pervious depth maps such as pose change information, depth); and
causing display of a portion of the collection of data objects in response to the filtering the collection of data objects based on the value (starting 0011 teaches visualized of user’s viewpoint, display from the match/filter above).

Claim 17:
Son et al further teaches the non-transitory machine-readable storage medium:
wherein the receiving the input that selects the dimension of the 3D model includes:
receiving a first input that identifies a first point within the presentation of the 3D model (figure 10 part 10a teaches a first input with first depth camera, where first input would be first points, above teaches generating of 3D model);
receiving a second input that identifies a second point within the presentation of the 3D model (figure 10 part 10b teaches a second input with second depth camera, where second input would be second points, above teaches generating of 3D model);
receiving a third input that identifies a third point within the presentation of the 3D model ((figure 10 part 10n, where n is vies as third, teaches a third input with third depth camera, where third input would be third points, above teaches generating of 3D model);
identifying the dimension based on the first point, the second point, and the third point (figure 9 teaches user input 130 and starting 0107 teaches user input with key input data to control operation such as cross-layer structure to generate 3D model from user input); and
generating the value based on the dimension (starting 0108 teaches upon receipt of request for generation of 3D model and output on display as taught in 0109).

Claim 18:
Son et al further teaches the non-transitory machine-readable storage medium:
wherein the data stream comprises the depth data and image data, and the instructions further comprise:
identifying an object depicted in the data stream based on the image data (starting 0045   teaches depth camera designed to capture various object such as stationary object such as walls or dynamic object such as human or animals, where designed is view as specify design to identify the listed objects)
presenting a set of dimensions based on the object, the set of dimensions including the dimension (starting 0009 teaches matches, to a set dimension, by means of point cloud data from previous pose, depth and change information); and
receiving the input that selects the dimension from among the set of dimensions via the client device (figure 9 teaches user input 130 and starting 0107 teaches user input with key input data to control operation such as cross-layer structure to generate 3D model from user input).

Claim 19:
Son et al further teaches the non-transitory machine-readable storage medium:
wherein the causing display of the value based on the dimension in response to the input that selects the dimension includes:
calculating the value based on the depth data (starting 0108 teaches upon receipt of request/value for generation of 3D model and output on display as taught in 0109).


Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yamada (US 2006/0061569) teaches Pseudo 3D image creation device, pseudo 3D image creation method, and pseudo 3D image display system
Zalewski et al (US 2009/0158220) teaches DYNAMIC THREE-DIMENSIONAL OBJECT MAPPING FOR USER-DEFINED CONTROL DEVICE
KAMEYAMA (US 2011/0052045) teaches IMAGE PROCESSING APPARATUS, IMAGE PROCESSING METHOD, AND COMPUTER READABLE MEDIUM. Figure 6
Yamada (US 2011/0080400) teaches Pseudo 3D image creation apparatus and display system. Figure 2
Bar-Zeev et al(US 2011/0316853) teaches TELEPRESENCE SYSTEMS WITH VIEWER PERSPECTIVE ADJUSTMENT. Figures 5-8
Fortin (US 2012/0229460) teaches Method and System for Optimizing Resource Usage in a Graphics Pipeline
Son et al (US 2015/0109415) teaches SYSTEM AND METHOD FOR RECONSTRUCTING 3D MODEL
Nowozin et al (US 9,760,837) teaches Depth from time-of-flight using machine learning
Luo (US 2018/0288390) teaches Methods and Systems for Capturing a Plurality of Three-Dimensional Sub-Frames for Use in Forming a Volumetric Frame of a Real-World Scene. Figures 4a-c
Kellogg et al (US 2019/0026948) teaches MARKERLESS AUGMENTED REALITY (AR) SYSTEM. Figure 2
FURUKAWA et al (US 2019/0206014) teaches IMAGE PROCESSING APPARATUS AND IMAGE PROCESSING METHOD
Wayenberg (US 2019/0362546) teaches METHOD FOR RENDERING 2D AND 3D DATA WITHIN A 3D VIRTUAL ENVIRONMENT. Figures 1a-b

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG YIN TSAI whose telephone number is (571)270-1671.  The examiner can normally be reached on 5:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571)270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TSUNG YIN TSAI/Primary Examiner, Art Unit 2663